Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 1 of 43 PageID #:
                                   6083



                    IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF TEXAS
                             SHERMAN DIVISION

 Edward Butowsky,

      Plaintiff,

 v.                                        Case No. 4:19-cv-00180-ALM-kpj

 Michael Gottlieb, et al.,

      Defendants


                     NOTICE OF SUPPLEMENTAL EVIDENCE




                              Exhibit B




                                     -1-
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 2 of 43 PageID #:
                                   6084
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 3 of 43 PageID #:
                                   6085
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 4 of 43 PageID #:
                                   6086
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 5 of 43 PageID #:
                                   6087
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 6 of 43 PageID #:
                                   6088
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 7 of 43 PageID #:
                                   6089
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 8 of 43 PageID #:
                                   6090
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 9 of 43 PageID #:
                                   6091
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 10 of 43 PageID #:
                                    6092
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 11 of 43 PageID #:
                                    6093
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 12 of 43 PageID #:
                                    6094
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 13 of 43 PageID #:
                                    6095
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 14 of 43 PageID #:
                                    6096
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 15 of 43 PageID #:
                                    6097
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 16 of 43 PageID #:
                                    6098
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 17 of 43 PageID #:
                                    6099
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 18 of 43 PageID #:
                                    6100
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 19 of 43 PageID #:
                                    6101
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 20 of 43 PageID #:
                                    6102
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 21 of 43 PageID #:
                                    6103
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 22 of 43 PageID #:
                                    6104
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 23 of 43 PageID #:
                                    6105
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 24 of 43 PageID #:
                                    6106
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 25 of 43 PageID #:
                                    6107
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 26 of 43 PageID #:
                                    6108
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 27 of 43 PageID #:
                                    6109
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 28 of 43 PageID #:
                                    6110
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 29 of 43 PageID #:
                                    6111
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 30 of 43 PageID #:
                                    6112
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 31 of 43 PageID #:
                                    6113
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 32 of 43 PageID #:
                                    6114
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 33 of 43 PageID #:
                                    6115
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 34 of 43 PageID #:
                                    6116
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 35 of 43 PageID #:
                                    6117
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 36 of 43 PageID #:
                                    6118
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 37 of 43 PageID #:
                                    6119
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 38 of 43 PageID #:
                                    6120
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 39 of 43 PageID #:
                                    6121
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 40 of 43 PageID #:
                                    6122
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 41 of 43 PageID #:
                                    6123
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 42 of 43 PageID #:
                                    6124
Case 4:19-cv-00180-ALM-KPJ Document 240-2 Filed 05/24/20 Page 43 of 43 PageID #:
                                    6125
